TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-07-00607-CR



                             Richard Deangelo Dunlap, Appellant

                                                v.

                                 The State of Texas, Appellee



      FROM THE DISTRICT COURT OF BELL COUNTY, 426TH JUDICIAL DISTRICT
            NO. 61386, HONORABLE FANCY H. JEZEK, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Richard Deangelo Dunlap seeks to appeal from a conviction for possession of

cocaine. The trial court has certified that this is a plea bargain case and Dunlap has no right of

appeal. The trial court has further certified that Dunlap waived his right of appeal, if any. The

appeal is dismissed. See Tex. R. App. P. 25.2(a)(2), (d).




                                             __________________________________________

                                             Jan P. Patterson, Justice

Before Justices Patterson, Puryear and Pemberton

Dismissed for Want of Jurisdiction

Filed: November 9, 2007

Do Not Publish